Annual Report Franklin California Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes (for California residents) as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Credit Qu a lity Bre a kdown * Based on Total Long-Term Investments as of 3/31/11** *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The letter ratings are provided to indicate the credit-worthiness of the Funds bond holdings and generally range from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. **Does not include short-term investments and other net assets. This annual report for Franklin California Tax-Free Income Fund covers the fiscal year ended March 31, 2011. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 21. 4 | Annual Report Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $6.99 on March 31, 2010, to $6.55 on March 31, 2011. The Funds Class A shares paid dividends totaling 32.53 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.96% based on an annualization of the 2.83 cent per share March dividend and the maximum offering price of $6.84 on March 31, 2011. An investor in the 2011 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 8.44% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. State Update Californias diverse and wealthy economy, the largest contributor to the nations gross domestic product, recovered modestly from the Great Recession at a slower pace than the nations. Weak real estate markets, a high foreclosure rate and low homebuilding activity hindered a strong recovery. Although 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 5 Californias March 2011 unemployment rate declined from the 12.5% historical high reached in December 2010 to 12.0% in March 2011, it remained significantly higher than the 8.8% national rate. 3 The state gained jobs in all sectors except government, financial activities and other services. The information, professional and business services, and mining and logging sectors posted the strongest annual growth rates. In the economic forecast included with the governors fiscal year 2012 budget proposal, the state projected slim job growth of 1.2% in 2011, a pace that would lag working-age population growth. 4 However, the state projected job growth to accelerate in 2012 and 2013, with nonfarm jobs lost during the Great Recession to be recovered fully in the third quarter of 2016. California enacted its fiscal year 2011 budget three months late, in October 2010. To close a more than $19 billion gap, state officials relied on optimistic revenue forecasts, higher federal aid assumptions, spending cuts, and various nonrecurring measures that included payment deferrals, loans and fund shifts. 5 However, federal funds and spending cuts that failed to materialize added $5.3 billion to the states fiscal year 2012 budget deficit. 4 In November 2010, voters passed a proposition that allowed for timelier budgets and two propositions that further limited the states budgetary flexibility and ability to raise revenues. On January 10, 2011, Governor Brown submitted his fiscal year 2012 budget proposal to the state legislature. To close a projected $25.4 billion deficit and build a $1 billion reserve, the governor proposed budget solutions totaling $26.4 billion that included spending cuts, revenue enhancements and inter-fund borrowing. 4 The state had enacted approximately $11 billion in budget solutions when in late March Governor Brown halted negotiations with Republican legislators, due to disagreements regarding tax measures that would help close the remaining $15.4 billion budget gap without deeper cuts to schools and public safety. 6 The states net tax-supported debt was $2,362 per capita and 5.6% of personal income, compared with the $936 and 2.5% national medians. 7 Although Californias debt levels ranked among the nations highest, they were moderate given the states large budget. However, with unused voter authorizations for issuance of approximately $42.8 billion of general obligation (GO) bonds as of October 1, 2010, the states debt levels are likely to increase in coming years. 5 Independent credit rating agency Moodys Investors Service assigned 3. Source: Bureau of Labor Statistics. 4. Source: Edmund G. Brown, Jr., Governor, State of California, 2011-12 Governors Budget Summary, 1/10/11. 5. Source: Moodys Investors Service, High Profile New Issue: California (State of), 11/16/10. 6. Source: Bloomberg LP, Brown Plans California Drive to Keep Taxes as New Cuts Loom, 4/5/11. 7. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May 2010. 6 | Annual Report Californias various purpose GO bonds a rating of A1 with a stable outlook. 8 The rating reflected the states wealthy economy, well-funded pension system, reliance on nonrecurring budget measures, limited financial flexibility and a political environment that makes timely and productive budget balancing decisions difficult to achieve. The outlook reflected Moodys expectation that the state will deal with further budget balance and liquidity challenges without another major cash crisis. Municipal Bond Market Overview For the 12 months ended March 31, 2011, the municipal bond market posted a mild gain of 1.63% as measured by the Barclays Capital (BC) Municipal Bond Index, which tracks investment-grade municipal securities. 9 The gain was noteworthy considering the same index endured a record five consecutive months of negative total returns from September 2010 through January 2011. In comparison during the same period, Treasuries returned +4.53%, according to the BC U.S. Treasury Index, which tracks various U.S. Treasury securities. 9 For the first six months of the reporting period municipal bond performance was robust, supported by strong investor demand and generally low interest rates resulting in part from the Federal Reserve Boards (Feds) accommodative stance. The market also benefited from lower-than-normal tax-exempt issuance due to the Build America Bonds (BAB) program. The BAB program allowed municipal issuers to sell their bonds in the taxable market and take advantage of a 35% federal government subsidy for all coupon payments made on those municipal bonds. Such taxable bonds, however, are not part of the Funds tax-free portfolio. This subsidy enabled municipalities to borrow at significantly lower net yields than they could otherwise obtain in the traditional tax-exempt municipal bond market, which dramatically reduced the supply of new tax-exempt bonds. Of the $433 billion in issuance for the year 2010, $275 billion, or 64%, was in the form of tax-exempt municipal bonds. 10 For the year 2008 (prior to the BAB program), municipal issuance totaled $390 billion, with $341 billion, or 88%, in the form of tax-exempt municipal bonds. 10 November, December and January were particularly challenging months for many fixed income markets after the Fed announced its intention to implement a second round of quantitative easing (QE2) with a $600 billion bond buying 8. This does not indicate Moodys rating of the Fund. 9. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 10. Source: Thomson Reuters. Annual Report | 7 program. During the three-month period the BC Municipal Bond Index: Long Component, which consists of 22-year and longer municipal securities, fell 8.58%, while the BC U.S. Treasury Index: Long Component, which tracks Treasuries with 10-year or longer maturities, dipped 7.07%. 9 Several factors contributed to municipal bond market weakness: The market seemed dissatisfied that the Fed indicated it would target bonds with maturities of 10 years or less, which contributed to a sell-off in bonds with maturities longer than 10 years. Some observers felt QE2 was unnecessary and might even ignite inflation, which contributed to weakness in shorter term bonds. The municipal bond market pulled back as yields generally rose. This was exacerbated as market concerns led to investor redemptions, forcing further sell-offs. According to the Investment Company Institute, cash flows into municipal bond mutual funds during the reporting period first turned negative the week of November 10 and worsened in following weeks. For most of calendar year 2010, market participants had expected the BAB program to be extended beyond 2010, and they began to anticipate a larger-than-normal supply of municipal bonds going into year-end. This belief waned, however, as Republicans took over the majority of the House of Representatives and did not propose legislation that would con- tinue the program. Market participants feared municipalities would concentrate their borrow- ing needs in tax-free bonds during 2011 as they no longer had the option of using BABs. During the first three months of 2011, however, tax-exempt new-issue supply in the municipal bond market was nearly 45% less than in the first three months of 2010. 10 In December, Congress enacted an extension of tax cuts for all Americans, which further reduced demand for tax-exempt municipal bonds. Some observers raised concerns about the ability of municipal market borrowers to meet their debt obligations. High-profile and repetitive media coverage of such comments created panic among some investors. However, counterarguments citing the historically low level of municipal defaults alleviated these fears somewhat. Although the municipal bond market experienced recent, short-term volatility, we maintained a long-term perspective. In our view, the rise in yields provided us opportunities to buy high-quality, essential-use revenue and general obligation bonds at levels that may enhance the Funds income-earning potential. 8 | Annual Report Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion The mixture of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve favored the use of longer term bonds. Consequently, we sought to purchase bonds that ranged from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your participation in Franklin California Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Portfolio Breakdown 3/31/11 % of Total Long-Term Investments* Transportation % Hospital & Health Care % General Obligation % Refunded % Utilities % Subject to Government Appropriations % Tax-Supported % Higher Education % Other Revenue % Housing % *Does not include short-term investments and other net assets. Annual Report | 9 Performance Summary as of 3/31/11 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 10 | Annual Report Performance Summary (continued) Performance Cumulative total retur n excludes sales charges. Average a nn ual total retur n i n cludes maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year Cumulative Total Retur n 1 -1.82 % + % + % Average A nn ual Total Retur n 2 -5.99 % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Class B 1-Year 5-Year 10-Year Cumulative Total Retur n 1 -2.37 % + % + % Average A nn ual Total Retur n 2 -6.12 % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Class C 1-Year 5-Year 10-Year Cumulative Total Retur n 1 -2.37 % + % + % Average A nn ual Total Retur n 2 -3.30 % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Advisor Class 7 1-Year 5-Year 10-Year Cumulative Total Retur n 1 -1.73 % + % + % Average A nn ual Total Retur n 2 -1.73 % + % + % Distributio n Rate 3 % Taxable Equivale n t Distributio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Equivale n t Yield 4 % Total A nn ual Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report Annual Report | 13 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Distribution rate is based on an annualization of the respective classs March dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 3/31/11. 4. Taxable equivalent distribution rate and yield assume the published rates as of 12/28/10 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 3/31/11 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/1/01, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/1/01, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 9/30/01, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/1/01 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +42.41% and +3.79%. 8. Source: © 2011 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB-or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 14 | Annual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 15 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 10/1/10 Value 3/31/11 Period* 10/1/103/31/11 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class B Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.57%; B: 1.12%; C: 1.13%; and Advisor: 0.48%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 16 | Annual Report Franklin California Tax-Free Income Fund Financial Highlights Year Ended March 31, Class A Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distributio n s ) Redemptio n fees c    d  d  d Net asset value, e n d of year $ Total retur n e )% % )% )% % Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin California Tax-Free Income Fund Financial Highlights (continued) Year Ended March 31, Class B Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distributio n s ) Redemptio n fees c    d  d  d Net asset value, e n d of year $ Total retur n e )% % )% )% % Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 18 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Financial Highlights (continued) Year Ended March 31, Class C Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distributio n s ) Redemptio n fees c    d  d  d Net asset value, e n d of year $ Total retur n e )% % )% )% % Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 19 Franklin California Tax-Free Income Fund Financial Highlights (continued) Year Ended March 31, Advisor Class Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s ) ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distributio n s ) Redemptio n fees c    d  d  d Net asset value, e n d of year $ Total retur n )% % )% )% % Ratios to average net assets Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. 20 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 Principal Amount Value Municipal Bonds 98.2% California 90.9% ABAG Fi n a n ce Authority for No n profit Corps. COP, Butte Valley-Tulelake Rural Health, Califor n ia Mortgage I n sured, 6.65%, 10/01/22 $ $ Episcopal Home Fou n datio n , Refu n di n g, 5.125%, 7/01/13 Episcopal Home Fou n datio n , Refu n di n g, 5.125%, 7/01/18 Lytto n Garde n s I n c., Refu n di n g, Califor n ia Mortgage I n sured, 6.00%, 2/15/30 Odd Fellows Home, Califor n ia Mortgage I n sured, 6.00%, 8/15/24 Rhoda Haas Goldma n Plaza, Califor n ia Mortgage I n sured, 5.125%, 5/15/23 ABAG Fi n a n ce Authority for No n profit Corps. MFHR, Palo Alto Garde n s Apartme n ts, Series A, 5.45%, 4/01/39 ABAG Fi n a n ce Authority for No n profit Corps. Reve n ue, Cha nn i n g House, Califor n ia Mortgage I n sured, 6.125%, 5/15/40 Sa n Diego Hospital Ass n ., Series C, 5.375%, 3/01/21 Sa n Diego Hospital Ass n ., Sharp Healthcare, 6.25%, 8/01/39 St. Rose Hospital, Series A, Califor n ia Mortgage I n sured, 5.625%, 5/15/29 St. Rose Hospital, Series A, Califor n ia Mortgage I n sured, 6.00%, 5/15/29 ABAG Reve n ue Tax Allocatio n , RDA Pool, Series A6, AGMC I n sured, 5.375%, 12/15/25 ABAG Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Refu n di n g, Series A, AGMC I n sured, 5.30%, 10/01/21 Alameda Corridor Tra n sportatio n Authority Reve n ue, Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n ., 10/01/29 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n ., 10/01/30 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.30% thereafter, 10/01/22 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.30% thereafter, 10/01/23 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.40% thereafter, 10/01/24 Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, zero cp n . to 10/01/12, 5.45% thereafter, 10/01/25 se n ior lie n , Series A, NATL I n sured, 5.00%, 10/01/29 Alameda Cou n ty COP, Alameda Cou n ty Medical Ce n ter Project, NATL I n sured, ETM, 5.00%, 6/01/23 5.30%, 6/01/26 5.00%, 6/01/28 Alhambra USD, GO, Electio n of 2004, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/29 Alvord USD, GO, Electio n of 2007, Series A, AGMC I n sured, 5.00%, 8/01/32 A n aheim PFA Lease Reve n ue, Capital Appreciatio n , Public Improveme n ts Project, Series C, AGMC I n sured, zero cp n ., 9/01/24 9/01/26 9/01/27 9/01/28 9/01/29 9/01/32 9/01/33 9/01/34 3/01/37 Annual Report | 21 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) A n aheim PFAR, Distributio n System, seco n d lie n , NATL I n sured, 5.00%, 10/01/29 $ $ 10/01/34 A n aheim UHSD, GO, Capital Appreciatio n , Series A, AGMC I n sured, zero cp n ., 8/01/26 A n telope Valley Commu n ity College District GO, Electio n of 2004, Series B, NATL I n sured, 5.25%, 8/01/39 Azusa RDA Tax Allocatio n , Series B, 7.00%, 8/01/38 Bakersfield City School District GO, Series A, AGMC I n sured, 5.00%, 11/01/31 Baldwi n Park PFAR Tax Allocatio n , Refu n di n g, Series A, 7.75%, 8/01/19 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n sured, zero cp n ., 8/01/36 Bay Area Toll Authority Toll Bridge Reve n ue, Sa n Fra n cisco Bay Area, Refu n di n g, Series F, 5.00%, 4/01/31 Refu n di n g, Series F-1, 5.00%, 4/01/39 Refu n di n g, Series F-1, 5.50%, 4/01/43 Refu n di n g, Series F-1, 5.125%, 4/01/47 Sub Series S-2, 5.00%, 10/01/50 Bell GO, Electio n of 2003, NATL I n sured, 5.00%, 8/01/34 Belmo n t-Redwood Shores School District GO, Electio n of 2005, Series A, AGMC I n sured, 5.00%, 8/01/32 Beverly Hills USD, GO, Electio n of 2002, Series B, 5.00%, 8/01/30 Bo n ita USD, GO, Electio n of 2004, Series A, NATL I n sured, 5.00%, 8/01/27 Bre n twood 1915 Act Reve n ue, I n frastructure Fi n a n ci n g, Reassessme n t, Refu n di n g, Series A, AGMC I n sured, 5.80%, 9/02/17 Calexico USD, GO, NATL I n sured, Pre-Refu n ded, 5.25%, 8/01/33 Califor n ia Cou n ty Tobacco Securitizatio n Age n cy Tobacco Reve n ue, Asset-Backed, Alameda Cou n ty, 5.875%, 6/01/35 Asset-Backed, Golde n Gate Corp., Series A, Pre-Refu n ded, 6.00%, 6/01/43 Asset-Backed, Ker n Cou n ty Corp., Series A, 6.125%, 6/01/43 Asset-Backed, Ker n Cou n ty Corp., Series B, 6.25%, 6/01/37 Asset-Backed, Merced Fu n di n g Corp., Series A, Pre-Refu n ded, 5.875%, 6/01/43 Asset-Backed, Sta n islaus Fu n di n g, Series A, 5.875%, 6/01/43 Tobacco Settleme n t Asset-Backed, Gold Cou n try Settleme n t Fu n di n g Corp., Pre-Refu n ded, 6.00%, 6/01/38 Califor n ia Educatio n al Facilities Authority Reve n ue, Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/26 Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/27 Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/28 Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/30 Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/31 Loyola Marymou n t U n iversity, Refu n di n g, NATL I n sured, zero cp n ., 10/01/32 Occide n tal College, Refu n di n g, Series A, NATL I n sured, 5.00%, 10/01/36 Pepperdi n e U n iversity, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 12/01/35 Sa n ta Clara U n iversity, Refu n di n g, AMBAC I n sured, zero cp n ., 9/01/26 Sta n ford U n iversity, Refu n di n g, Series O, 5.125%, 1/01/31 22 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 23 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State GO, (co n ti n ued) Pre-Refu n ded, 5.25%, 2/01/30 $ $ Pre-Refu n ded, 5.25%, 4/01/34 Refu n di n g, 5.625%, 9/01/24 Refu n di n g, 5.25%, 2/01/29 Refu n di n g, 5.25%, 2/01/30 Refu n di n g, 5.25%, 4/01/32 Refu n di n g, Series BR, 5.30%, 12/01/29 Various Purpose, 5.125%, 4/01/24 Various Purpose, 5.25%, 12/01/26 Various Purpose, 6.00%, 4/01/38 Various Purpose, 6.00%, 11/01/39 Various Purpose, Pre-Refu n ded, 5.25%, 12/01/26 Various Purpose, Refu n di n g, 5.00%, 6/01/32 Various Purpose, Refu n di n g, 6.00%, 3/01/33 Various Purpose, Refu n di n g, 5.25%, 3/01/38 Various Purpose, Refu n di n g, 5.50%, 3/01/40 Various Purpose, Refu n di n g, AGMC I n sured, 5.00%, 6/01/32 Various Purpose, Refu n di n g, NATL I n sured, 5.00%, 6/01/37 Califor n ia State Local Gover n me n t Fi n a n ce Authority Reve n ue, Mari n Valley Mobile, Series A, AGMC I n sured, 5.85%, 10/01/27 Califor n ia State Mu n icipal Fi n a n ce Authority Reve n ue, Eise n hower Medical Ce n ter, Series A, 5.75%, 7/01/40 Califor n ia State Public Works Board Lease Reve n ue, Califor n ia Scie n ce Ce n ter, Series A, 5.25%, 10/01/22 Departme n t of Correctio n s, Series C, 5.00%, 6/01/24 Departme n t of Correctio n s, Series C, 5.00%, 6/01/25 Departme n t of Correctio n s, Series C, 5.25%, 6/01/28 Departme n t of Me n tal Health, Coali n ga, Series A, 5.00%, 6/01/25 Departme n t of Me n tal Health, Coali n ga, Series A, 5.125%, 6/01/29 Trustees of Califor n ia State U n iversity, Refu n di n g, Series A, 5.00%, 10/01/19 Variable Capital Projects, Sub-Series A-1, 5.50%, 3/01/25 Various Califor n ia Commu n ity Colleges Projects, Refu n di n g, Series A, 5.90%, 4/01/17 Various Capital Projects, Series A, Sub-Series A-1, 6.00%, 3/01/35 Various Capital Projects, Series G-1, 5.75%, 10/01/30 Various Capital Projects, Series I, Sub Series I-1, 6.375%, 11/01/34 Califor n ia State U n iversity Reve n ue, Systemwide, Refu n di n g, Series A, AGMC I n sured, 5.00%, 11/01/34 Refu n di n g, Series C, NATL I n sured, 5.00%, 11/01/30 Series A, AGMC I n sured, 5.00%, 11/01/29 Series C, NATL I n sured, 5.00%, 11/01/35 Califor n ia Statewide CDA, Assisted Livi n g Facilities Reve n ue, Holle n beck Palms/Mag n olia Court, Series A, Radia n I n sured, 4.60%, 2/01/37 COP, Childre n s Hospital Los A n geles, 5.25%, 8/15/29 COP, NATL I n sured, 5.00%, 4/01/18 COP, NATL I n sured, 5.125%, 4/01/23 COP, Refu n di n g, AGMC I n sured, 5.50%, 8/15/31 Annual Report | 25 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA, (co n ti n ued) COP, The I n ter n ext Group, 5.375%, 4/01/17 $ $ COP, The I n ter n ext Group, 5.375%, 4/01/30 Califor n ia Statewide CDA Reve n ue, Catholic Healthcare West, Refu n di n g, Series L, Assured Guara n ty, 5.25%, 7/01/41 Catholic Healthcare West, Series A, 5.50%, 7/01/30 Catholic Healthcare West, Series E, 5.50%, 7/01/31 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 5.50%, 5/15/26 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 6.00%, 5/15/40 Cottage Health Obligatio n Group, 5.25%, 11/01/30 Cottage Health Obligatio n Group, 5.00%, 11/01/40 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/24 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/30 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/35 Daughters of Charity Health, Refu n di n g, Series A, 5.00%, 7/01/39 Daughters of Charity Health, Refu n di n g, Series H, 5.25%, 7/01/25 East Campus Apartme n ts LLC, Series A, ACA I n sured, 5.50%, 8/01/22 East Campus Apartme n ts LLC, Series A, ACA I n sured, 5.625%, 8/01/34 E n loe Medical Ce n ter, Califor n ia Mortgage I n sured, 6.25%, 8/15/33 E n loe Medical Ce n ter, Califor n ia Mortgage I n sured, 5.75%, 8/15/38 Health Facility, Adve n tist Health, Series A, 5.00%, 3/01/30 Health Facility, Los A n geles Jewish Home for the Agi n g, Califor n ia Mortgage I n sured, 5.50%, 11/15/33 Health Facility, Memorial Health Services, Series A, 5.50%, 10/01/33 He n ry Mayo Newhall Memorial Hospital, Series A, Califor n ia Mortgage I n sured, 5.00%, 10/01/37 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/27 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/35 Kaiser Perma n e n te, Refu n di n g, Series A, 4.75%, 4/01/33 Kaiser Perma n e n te, Refu n di n g, Series A, BHAC I n sured, 5.00%, 4/01/31 Kaiser Perma n e n te, Series A, 5.50%, 11/01/32 Kaiser Perma n e n te, Series B, 5.00%, 3/01/41 Kaiser Perma n e n te, Series B, 5.25%, 3/01/45 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n sured, 5.00%, 12/01/37 Los A n geles Orthopedic Hospital Fou n datio n , AMBAC I n sured, 5.75%, 6/01/30 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.25%, 8/01/24 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.625%, 8/01/29 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.75%, 2/01/38 Missio n Commu n ity, Califor n ia Mortgage I n sured, 5.375%, 11/01/21 Missio n Commu n ity, Califor n ia Mortgage I n sured, 5.375%, 11/01/26 Refu n di n g, Califor n ia Mortgage I n sured, 5.50%, 1/01/28 Series B, 5.625%, 8/15/42 St. Joseph Health System, Series B, FGIC I n sured, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC I n sured, 5.25%, 7/01/47 Stovehave n Apartme n ts Project, Series A, ACA I n sured, 5.875%, 7/01/32 Sutter Health, Refu n di n g, Series A, 5.00%, 11/15/43 Sutter Health, Series B, 5.25%, 11/15/48 Sutter Health, Series C, 5.00%, 11/15/38 26 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve n ue COP, Capital Appreciatio n , Hospital, Triad Health Care, Califor n ia Mortgage I n sured, ETM, zero cp n ., 8/01/11 $ 3,115,000 $ 3,108,490 CHFCLP I n sured Health Facilities, U n ihealth, Series A, AMBAC I n sured, Pre-Refu n ded, 5.75%, 10/01/25 24,545,000 28,309,958 Souther n Califor n ia Developme n t Corp., Califor n ia Mortgage I n sured, 6.10%, 12/01/15 1,280,000 1,284,378 Califor n ia Statewide CDA Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Series A, AGMC I n sured, 5.25%, 10/01/24 3,925,000 4,109,946 5.00%, 10/01/29 1,095,000 1,073,001 Pre -Refu n ded, 5.25%, 10/01/24 1,075,000 1,208,042 Pre -Refu n ded, 5.00%, 10/01/29 1,905,000 2,129,009 Camarillo Commu n ity Developme n t Commissio n Tax Allocatio n , Camarillo Corridor Project, Refu n di n g, AMBAC I n sured, 5.00%, 9/01/36 7,800,000 6,012,006 Campbell RDA Tax Allocatio n , Ce n tral Campbell Redevelopme n t Project, Series A, 6.00%, 10/01/33 5,000,000 4,468,750 Campbell USD, GO, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/28 5,205,000 5,274,695 GO, Series E, AGMC I n sured, 5.00%, 8/01/29 6,260,000 6,286,480 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/20 5,000,000 3,078,750 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/21 6,280,000 3,579,788 Capistra n o U n iversity School CFD Special Tax, Number 90-2 Talega, 5.875%, 9/01/33 5,730,000 5,228,396 6.00%, 9/01/33 7,100,000 6,581,274 Carlsbad USD, GO, zero cp n . to 5/01/19, 6.00% thereafter, 5/01/34 14,000,000 7,604,940 Ce n ti n ela Valley UHSD, GO, Refu n di n g, Series A, NATL I n sured, 5.50%, 8/01/33 15,630,000 14,175,472 Cerritos Commu n ity College District GO, Electio n of 2004, Series B, NATL I n sured, 5.00%, 8/01/31 16,580,000 16,453,495 Cerritos PFAR Tax Allocatio n , Redevelopme n t Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 11/01/22 6,675,000 6,165,431 Chabot-Las Positas Commu n ity College District GO, Capital Appreciatio n Bo n ds, Series C, AMBAC I n sured, zero cp n ., 8/01/38 52,010,000 7,256,435 Capital Appreciatio n Bo n ds, Series C, AMBAC I n sured, zero cp n ., 8/01/39 54,045,000 6,997,206 Capital Appreciatio n Bo n ds, Series C, AMBAC I n sured, zero cp n ., 8/01/40 41,165,000 4,958,324 Electio n of 2004, Series B, AMBAC I n sured, 5.00%, 8/01/31 11,500,000 10,679,015 Series B, AMBAC I n sured, 5.00%, 8/01/30 17,330,000 16,317,755 Chaffey UHSD, GO, Series B, NATL RE, FGIC I n sured, 5.00%, 8/01/25 6,510,000 6,559,867 Series C, AGMC I n sured, 5.00%, 5/01/27 6,980,000 7,049,451 Chico RDA Tax Allocatio n , Chico Ame n ded a n d Merged Redevelopme n t Project, AMBAC I n sured, 5.00%, 4/01/32 5,000,000 3,968,700 Chula Vista COP, Cops Phase I, NATL I n sured, 5.00%, 3/01/34 10,360,000 8,518,303 Chula Vista IDR, Sa n Diego Gas a n d Electric Co., Refu n di n g, Series A, 5.875%, 2/15/34 17,500,000 18,029,375 Series A, 5.30%, 7/01/21 8,500,000 9,050,205 Series B, 5.50%, 12/01/21 14,000,000 14,610,960 Annual Report | 27 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Claremo n t RDA Tax Allocatio n , Co n solidated Redevelopme n t Project, Refu n di n g, 5.50%, 8/01/23 $ $ Colto n Joi n t USD, GO, Electio n of 2001, Series B, NATL RE, FGIC I n sured, 5.00%, 8/01/27 Commerce Joi n t Powers Fi n a n ci n g Authority Reve n ue, Redevelopme n t Projects, Series B, Radia n I n sured, 5.125%, 8/01/35 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series B, 5.70%, 8/01/30 6.00%, 8/01/35 6.00%, 8/01/42 Compto n Sewer Reve n ue, 6.00%, 9/01/39 Compto n USD, GO, AMBAC I n sured, 5.00%, 6/01/29 Co n tra Costa Commu n ity College District GO, Electio n of 2002, NATL RE, FGIC I n sured, 5.00%, 8/01/26 Co n tra Costa Cou n ty COP, Merrithew Memorial Hospital Project, ETM, zero cp n ., 11/01/15 Corcora n Hospital District Reve n ue, Series A, Califor n ia Mortgage I n sured, 6.55%, 7/01/12 Coro n a-Norco USD, PFA Special Tax Reve n ue, Series A, 5.40%, 9/01/35 Coro n ado CDA Tax Allocatio n , Coro n ado Commu n ity Developme n t Project, Refu n di n g, NATL I n sured, 5.00%, 9/01/34 Cudahy RDA Tax Allocatio n , Refu n di n g, Series C, 6.00%, 10/01/27 Daly City Housi n g Developme n t Fi n a n ce Age n cy Mobile Home Park Reve n ue, Fra n cisca n Mobile Home Park Acquisitio n Project, se n ior bo n d, Refu n di n g, Series A, 5.00%, 12/15/47 Dela n o UHSD, GO, Electio n of 2005, Series A, XLCA I n sured, 5.00%, 8/01/31 Refu n di n g, Series A, NATL I n sured, 5.15%, 2/01/32 Desert Commu n ity College District GO, Capital Appreciatio n Bo n ds, Series C, AGMC I n sured, zero cp n ., 8/01/46 Desert Sa n ds USD, GO, Electio n of 2001, AGMC I n sured, Pre-Refu n ded, 5.00%, 6/01/29 Dow n ey USD, GO, Electio n of 2002, Series C, AGMC I n sured, Pre-Refu n ded, 5.00%, 2/01/30 Duarte COP, Refu n di n g, Series A, 5.25%, 4/01/19 4/01/24 4/01/31 East Bay MUD Water System Reve n ue, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 6/01/37 Series A, NATL I n sured, 5.00%, 6/01/28 Series A, NATL I n sured, 5.00%, 6/01/29 Series A, NATL I n sured, 5.00%, 6/01/30 Series A, NATL I n sured, 5.00%, 6/01/35 El Ce n tro Fi n a n ci n g Authority Hospital Reve n ue, El Ce n tro Regio n al Medical Ce n ter Project, Califor n ia Mortgage I n sured, 5.25%, 3/01/26 28 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 29 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) 30 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 31 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) 32 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 33 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sacrame n to City Fi n a n ci n g Authority Reve n ue, Capital Improveme n t, AMBAC I n sured, 5.00%, 12/01/33 $ $ Capital Improveme n t, AMBAC I n sured, Pre-Refu n ded, 5.00%, 12/01/33 Capital Improveme n t, Commu n ity Rei n sura n ce Capital Program, Series A, AMBAC I n sured, 5.00%, 12/01/31 Capital Improveme n t, Commu n ity Rei n sura n ce Capital Program, Series A, AMBAC I n sured, 5.00%, 12/01/36 Master Lease Program Facilities, Refu n di n g, Series E, AMBAC I n sured, 5.25%, 12/01/30 Sacrame n to City USD, GO, Electio n of 1999, Series B, NATL RE, FGIC I n sured, 5.00%, 7/01/30 Sacrame n to Cou n ty Airport System Reve n ue, PFC/Gra n t, Series C, Assured Guara n ty, 5.75%, 7/01/39 se n ior bo n d, 5.00%, 7/01/40 se n ior bo n d, Series B, AGMC I n sured, 5.25%, 7/01/39 Se n ior Series A, AGMC I n sured, 5.00%, 7/01/41 Sacrame n to Cou n ty Sa n itatio n District Fi n a n ci n g Authority Reve n ue, Cou n ty Sa n itatio n District No. 1, NATL I n sured, 5.00%, 8/01/30 Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/30 Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/36 Sacrame n to Regio n al Cou n ty Sa n itatio n District, Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 12/01/35 Sacrame n to MUD Electric Reve n ue, Refu n di n g, Series T, NATL RE, FGIC I n sured, 5.00%, 5/15/30 Series N, NATL I n sured, 5.00%, 8/15/28 Sacrame n to USD, COP, Refu n di n g, NATL I n sured, 5.00%, 3/01/31 Saddleback Valley USD, GO, AGMC I n sured, 5.00%, 8/01/27 AGMC I n sured, 5.00%, 8/01/29 Electio n of 2004, Series A, NATL I n sured, 4.50%, 8/01/30 Salida Area Public Facilities Fi n a n ci n g Age n cy CFD No. 1988-1 Special Tax, Refu n di n g, AGMC I n sured, 5.25%, 9/01/28 Sa n Ber n ardi n o Commu n ity College District GO, Electio n of 2008, Series B, zero cp n ., 8/01/48 Sa n Ber n ardi n o Cou n ty COP, Medical Ce n ter Fi n a n ci n g Project, Refu n di n g, 5.00%, 8/01/26 Sa n Ber n ardi n o Cou n ty Housi n g Authority MFMR, Series A, GNMA Secured, 6.70%, 3/20/43 Sa n Ber n ardi n o Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, City Hall Project, Refu n di n g, NATL I n sured, 5.70%, 1/01/23 Sa n Carlos School District GO, Electio n of 2005, Series A, NATL I n sured, 5.00%, 10/01/26 10/01/30 Sa n Diego Commu n ity College District GO, Electio n of 2002, Capital Appreciatio n , zero cp n . to 8/01/19, 6.00% thereafter, 8/01/33 Sa n Diego Cou n try Regio n al Airport Authority, Refu n di n g, Sub. Series A, 5.00%, 7/01/27 36 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 37 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) 38 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Annual Report | 39 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) 40 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Upla n d COP, Refu n di n g, 6.50%, 1/01/41 $ 34,130,000 $ 33,727,266 a Vacaville PFAR, Local Age n cy, 8.65%, 9/02/18 3,555,000 3,161,426 Vacaville USD, GO, Electio n of 2001, AMBAC I n sured, 5.00%, 8/01/32 7,790,000 7,141,950 Vallejo PFA Local Age n cy Reve n ue, Hidde n brooke Improveme n t District, Series A, 5.80%, 9/01/31 4,175,000 3,726,021 Vallejo RDA Tax Allocatio n , Waterfro n t Redevelopme n t Project, 7.90%, 5/01/19 1,820,000 1,793,282 Victor Valley Joi n t UHSD, GO, Electio n of 2008, Series A, Assured Guara n ty, 5.00%, 8/01/34 28,350,000 26,889,975 Vista Commu n ity Developme n t Commissio n Tax Allocatio n Reve n ue, Vista Redevelopme n t Project Area, 5.875%, 9/01/37 5,000,000 4,314,000 Vista USD, GO, Electio n of 2002, Series C, AGMC I n sured, 5.00%, 8/01/28 4,370,000 4,445,470 Series B, NATL RE, FGIC I n sured, 5.00%, 8/01/28 6,000,000 6,087,540 Washi n gto n Tow n ship Health Care District Reve n ue, Refu n di n g, 5.25%, 7/01/29 6,500,000 5,876,390 Refu n di n g, Series A, 5.00%, 7/01/37 7,000,000 5,649,210 Series A, 5.50%, 7/01/38 11,000,000 9,602,670 West Co n tra Costa USD, GO, Electio n of 2002, Series C, NATL RE, FGIC I n sured, 5.00%, 8/01/34 11,605,000 9,883,166 West Covi n a PFA Lease Reve n ue, Big League Dreams Project, Series A, 5.00%, 6/01/30 4,200,000 3,834,096 6/01/36 5,045,000 4,331,637 West Ker n Commu n ity College District COP, AMBAC I n sured, 5.625%, 11/01/34 11,035,000 10,705,274 West Sacrame n to Fi n a n ci n g Authority Special Tax Reve n ue, Series A, XLCA I n sured, 5.00%, 9/01/34 5,000,000 3,990,850 Wester n Placer U n ified School COP, Refi n a n ci n g Project, Series B, Assured Guara n ty, 5.125%, 8/01/47 10,275,000 8,842,562 Westla n ds Water District Reve n ue COP, NATL I n sured, 5.00%, 9/01/26 13,150,000 12,737,484 NATL I n sured, 5.00%, 9/01/34 13,500,000 11,823,570 Series A, NATL I n sured, 5.00%, 9/01/30 6,250,000 5,757,125 Series A, NATL I n sured, 5.00%, 9/01/31 7,490,000 6,783,393 Series A, NATL I n sured, 5.00%, 9/01/35 6,910,000 5,967,683 Westmi n ster School District GO, Electio n of 2008, Series A-1, Assured Guara n ty, 5.00%, 8/01/34 18,980,000 17,578,137 Whittier Health Facility Reve n ue, Presbyteria n I n tercommu n ity Hospital, Pre-Refu n ded, 5.60%, 6/01/22 14,285,000 15,268,808 5.75%, 6/01/31 28,000,000 29,976,520 William S. Hart UHSD, GO, Series A, NATL I n sured, 5.00%, 9/01/27 8,685,000 8,764,815 Yuba Commu n ity College District GO, Capital Appreciatio n , Electio n of 2006, Series B, AMBAC I n sured, zero cp n ., 8/01/39 7,075,000 843,906 Electio n of 2006, Series A, AMBAC I n sured, 5.00%, 8/01/46 24,080,000 21,502,236 Yucaipa Valley Water District Water System Reve n ue COP, Series A, NATL I n sured, 5.00%, 9/01/29 10,100,000 9,609,342 9/01/34 12,765,000 11,268,176 11,572,466,441 Annual Report | 41 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) 42 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico Sales Tax FICO Sales Tax Reve n ue, (co n ti n ued) first sub., Series A, 5.375%, 8/01/39 $ 10,000,000 $ 9,114,800 first sub., Series A, 5.50%, 8/01/42 10,000,000 9,165,200 first sub., Series A, 6.00%, 8/01/42 8,000,000 7,888,000 first sub., Series C, 5.50%, 8/01/40 50,000,000 46,306,000 Series A, 5.25%, 8/01/57 10,000,000 9,581,500 914,975,441 U.S. Virgin Islands 0.1% Virgi n Isla n ds PFAR, Virgi n Isla n ds Matchi n g Fu n d Loa n Note, Diageo Project, Series A, 6.75%, 10/01/37 10,000,000 10,154,500 Total U.S. Territories (Cost $921,367,012) 925,129,941 Total Municipal Bonds before Short Term Investments (Cost $13,326,297,802) 12,497,596,382 Short Term Investments 0.7% Municipal Bonds 0.7% California 0.7% c Califor n ia Health Facilities Fi n a n ci n g Authority Reve n ue, Childre n ’s Hospital Los A n geles, Series B, Daily VRDN a n d Put, 0.25%, 7/01/42 1,625,000 1,625,000 c Califor n ia I n frastructure a n d Eco n omic Developme n t Ba n k Reve n ue, Pacific Gas a n d Electric Co., Refu n di n g, Series A, Daily VRDN a n d Put, 0.20%, 11/01/26 21,945,000 21,945,000 c Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Refu n di n g, Series F, Daily VRDN a n d Put, 0.17%, 11/01/26 2,800,000 2,800,000 c Califor n ia State Eco n omic Recovery GO, Series C-3, Daily VRDN a n d Put, 0.17%, 7/01/23 2,200,000 2,200,000 Series C-4, Daily VRDN a n d Put, 0.17%, 7/01/23 3,200,000 3,200,000 c Califor n ia State GO, Ki n dergarte n , Series B3, Daily VRDN a n d Put, 0.16%, 5/01/34 4,750,000 4,750,000 c Califor n ia Statewide CDA Reve n ue, Joh n Muir Health, Refu n di n g, Series C, Daily VRDN a n d Put, 0.20%, 8/15/27 900,000 900,000 Los A n geles Cou n ty Museum of Art Project, Refu n di n g, Series D, Daily VRDN a n d Put, 0.17%, 12/01/34 13,445,000 13,445,000 c Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 93-14, Daily VRDN a n d Put, 0.20%, 9/02/25 3,900,000 3,900,000 c Metropolita n Water District of Souther n Califor n ia Water Reve n ue, Series C-2, Daily VRDN a n d Put, 0.18%, 7/01/36 27,800,000 27,800,000 c Metropolita n Water District of Souther n Califor n ia Waterworks Reve n ue, Refu n di n g, Series B-3, Daily VRDN a n d Put, 0.17%, 7/01/35 2,200,000 2,200,000 c Souther n Califor n ia Pubic Power Authority Reve n ue, Mead-Phoe n ix Project, Refu n di n g, Series A, Daily VRDN a n d Put, 0.20%, 7/01/20 8,540,000 8,540,000 Total Short Term Investments (Cost $93,305,000) 93,305,000 Total Investments (Cost $13,419,602,802) 98.9% 12,590,901,382 Other Assets, less Liabilities 1.1% 134,123,192 Net Assets 100.0% $ 12,725,024,574 Annual Report | 43 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2011 (continued) See Abbreviations on page 56. a Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2011, the aggregate value of these securities was $7,553,734, representing 0.06% of net assets. b Security purchased on a when-issued basis. See Note 1(b). c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 44 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Financial Statements Statement of Assets and Liabilities March 31, 2011 Assets: I n vestme n ts i n securities: Cost $ Value $ Cash Receivables: I n vestme n t securities sold Capital shares sold I n terest Other assets Total assets Liabilities: Payables: I n vestme n t securities purchased Capital shares redeemed Affiliates Accrued expe n ses a n d other liabilities Total liabilities Net assets, at value $ Net assets co n sist of: Paid-i n capital $ U n distributed n et i n vestme n t i n come Net u n realized appreciatio n (depreciatio n ) ) Accumulated n et realized gai n (loss) ) Net assets, at value $ Annual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin California Tax-Free Income Fund Financial Statements (continued) Statement of Assets and Liabilities (continued) March 31, 2011 46 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Financial Statements (continued) Statement of Operations for the year e n ded March 31, 2011 I n vestme n t i n come: I n terest $ 752,116,315 Expe n ses: Ma n ageme n t fees (Note 3a) 62,751,098 Distributio n fees: (Note 3c) Class A 11,750,852 Class B 317,926 Class C 7,463,506 Tra n sfer age n t fees (Note 3e) 3,832,395 Custodia n fees 192,414 Reports to shareholders 229,238 Registratio n a n d fili n g fees 124,292 Professio n al fees 183,798 Trustees’ fees a n d expe n ses 147,684 Other 934,382 Total expe n ses 87,927,585 Net i n vestme n t i n come 664,188,730 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts 49,738,031 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts (955,651,438 ) Net realized a n d u n realized gai n (loss) (905,913,407 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ (241,724,677 ) Annual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin California Tax-Free Income Fund Financial Statements (continued) Statements of Changes in Net Assets Year Ended March 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s ) Distributio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class B ) ) Class C ) ) Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class B ) ) Class C ) Advisor Class Total capital share tra n sactio n s ) Net i n crease (decrease) i n n et assets ) Net assets: Begi nn i n g of year E n d of year $ $ U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of year $ $ 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. The Fund offers four classes of shares: Class A, Class B, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Securities Purchased on a When-Issued Basis The Fund may purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Annual Report | 49 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Securities Purchased on a When-Issued Basis (continued) Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of March 31, 2011, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Fund is not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax effects will significantly change in the next twelve months. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. 50 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Insurance (continued) government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Fund’s organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At March 31, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Year Ended March 31, Shares Amount Shares Amount Class A Shares: Shares sold 162,156,879 $ 1,128,619,995 192,907,901 $ 1,312,091,630 Shares issued i n rei n vestme n t of distributio n s 52,598,402 365,885,754 54,841,468 370,793,757 Shares redeemed (329,017,010 ) (2,253,353,329 ) (231,184,997 ) (1,572,341,875 ) Net i n crease (decrease) (114,261,729 ) $ (758,847,580 ) 16,564,372 $ 110,543,512 Class B Shares: Shares sold 57,260 $ 404,117 186,290 $ 1,262,427 Shares issued i n rei n vestme n t of distributio n s 207,793 1,452,628 480,914 3,231,108 Shares redeemed (7,025,202 ) (49,001,671 ) (10,982,896 ) (74,457,394 ) Net i n crease (decrease) (6,760,149 ) $ (47,144,926 ) (10,315,692 ) $ (69,963,859 ) Annual Report | 51 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Year Ended March 31, Shares Amount Shares Amount Class C Shares: Shares sold 35,109,660 $ 246,007,825 52,194,739 $ 355,987,802 Shares issued i n rei n vestme n t of distributio n s 4,683,397 32,566,983 4,332,171 29,299,082 Shares redeemed (44,403,548 ) (302,294,620 ) (24,924,683 ) (169,670,231 ) Net i n crease (decrease) (4,610,491 ) $ (23,719,812 ) 31,602,227 $ 215,616,653 Advisor Class Shares: Shares sold 37,327,481 $ 256,924,701 29,620,760 $ 199,953,550 Shares issued i n rei n vestme n t of distributio n s 1,609,669 11,184,245 1,376,443 9,322,400 Shares redeemed (27,012,641 ) (184,925,145 ) (9,571,362 ) (65,435,775 ) Net i n crease (decrease) 11,924,509 $ 83,183,801 21,425,841 $ 143,840,175 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Fra n kli n Advisers, I n c. (Advisers) Fra n kli n Templeto n Services, LLC (FT Services) Fra n kli n Templeto n Distributors, I n c. (Distributors) Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Affiliation I n vestme n t ma n ager Admi n istrative ma n ager Pri n cipal u n derwriter Tra n sfer age n t a. Management Fees The Funds pay an investment management fee to Advisers based on the month-end net assets of the Funds as follows: Annualized Fee Rate Net Assets 0.625 % Up to a n d i n cludi n g $100 millio n 0.500 % Over $100 millio n , up to a n d i n cludi n g $250 millio n 0.450 % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n 0.440 % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n 0.430 % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n 0.420 % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n 0.400 % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n 0.380 % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n 0.360 % I n excess of $20 billio n 52 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Funds Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B and C compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: d. Sales Charges/Underwriting Agreements Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the year: e. Transfer Agent Fees For the year ended March 31, 2011, the Fund paid transfer agent fees of $3,832,395, of which $2,197,973 was retained by Investor Services. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At March 31, 2011, the Fund had tax basis capital losses of $108,014 expiring in 2018. During the year ended March 31, 2011, the Fund utilized $42,391,374 of capital loss carryforwards. Annual Report | 53 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) The tax character of distributions paid during the years ended March 31, 2011 and 2010, was as follows: Distributio n s paid from tax exempt i n come $ $ At March 31, 2011, the cost of investments, net unrealized appreciation (depreciation) and undistributed tax exempt income for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ ) U n distributed tax exempt i n come $ U n distributed ordi n ary i n come Distributable ear n i n gs $ Net investment income differs for financial statement and tax purposes primarily due to differing treatments of bond discounts, non-deductible expenses and regulatory settlements. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended March 31, 2011, aggregated $1,019,415,260 and $1,531,297,469, respectively. 6. C REDIT R ISK At March 31, 2011, the Fund had 6.7% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. C ONCENTRATION OF R ISK The Fund invests a large percentage of its total assets in obligations of issuers within California and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes 54 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 7. C ONCENTRATION OF R ISK (continued) and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended March 31, 2011, the Fund did not use the Global Credit Facility. 9. R EGULATORY AND L ITIGATION M ATTERS During the year ended March 31, 2011, the Fund received $1,091,030 resulting from a settlement between the U.S. Securities and Exchange Commission and Advisers relating to market-timing activities, as previously reported in the Funds financial statements during the years ended March 31, 2005 through March 31, 2008. This payment is included in capital shares transactions on the Statements of Changes in Net Assets. 10. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) Annual Report | 55 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 10. F AIR V ALUE M EASUREMENTS (continued) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2011, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio 1915 Act - Improveme n t Bo n d Act of 1915 HFAR - Housi n g Fi n a n ce Authority Reve n ue ABAG - The Associatio n of Bay Area Gover n me n ts IDR -I n dustrialDevelopme n t Reve n ue ACA - America n Capital Access Holdi n gs I n c. MBS - Mortgage-Backed Security AD - Assessme n t District MFHR - Multi-Family Housi n g Reve n ue AGMC - Assured Guara n ty Mu n icipal Corp. MFMR - Multi-Family Mortgage Reve n ue AMBAC - America n Mu n icipal Bo n d Assura n ce MUD -Mu n icipalUtility District Corp. NATL - Natio n al Public Fi n a n cial Guara n tee BART - Bay Area Rapid Tra n sit Corp. BHAC - Berkshire Hathaway Assura n ce Corp. NATL RE - Natio n al Public Fi n a n cial Guara n tee CDA - Commu n ity Developme n t Corp. Rei n sured Authority/Age n cy PBA - Public Buildi n g Authority CFD - Commu n ity Facilities District PCFA - Pollutio n Co n trol Fi n a n ci n g Authority CHFCLP - Califor n ia Health Facilities Co n structio n PCR - Pollutio n Co n trol Reve n ue Loa n Program PFA - Public Fi n a n ci n g Authority COP - Certificate of Participatio n PFAR - Public Fi n a n ci n g Authority Reve n ue CRDA - Commu n ity Redevelopme n t RDA - Redevelopme n t Age n cy/Authority Authority/Age n cy RMR - Reside n tial Mortgage Reve n ue ETM - Escrow to Maturity SFHMR -Si n gleFamily Home Mortgage Reve n ue FGIC -Fi n a n cialGuara n ty I n sura n ce Co. SFMR -Si n gleFamily Mortgage Reve n ue FHA - Federal Housi n g Authority/Age n cy UHSD -U n ified/U n io n High School District FICO -Fi n a n ci n gCorp. USD -U n ified/U n io n School District GNMA - Gover n me n t Natio n al Mortgage XLCA - XL Capital Assura n ce Associatio n GO -Ge n eralObligatio n 56 | Annual Report Franklin California Tax-Free Income Fund Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin California Tax-Free Income Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin California Tax-Free Income Fund (the Fund) at March 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at March 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California May 18, 2011 Annual Report | 57 Franklin California Tax-Free Income Fund Tax Designation (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code , the Fund designates 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended March 31, 2011. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January 2012, shareholders will be notified of amounts for use in preparing their 2011 income tax returns. 58 | Annual Report Franklin California Tax-Free Income Fund Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Principal Occupation During Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Principal Occupation During Past 5 Years: Private investor; and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Principal Occupation During Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). Principal Occupation During Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company; and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Annual Report | 59 Principal Occupation During Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines). Principal Occupation During Past 5 Years: Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (consumer products); and formerly, Director, Delta Airlines (aviation) (2003-2005) and Providian Financial Corp. (credit card provider) (1997-2001); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). Principal Occupation During Past 5 Years: President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (office supplies) (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Principal Occupation During Past 5 Years: Chairman of the Board, Member  Office of the Chairman and Director, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. 60 | Annual Report Principal Occupation During Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 25 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Director, Global Compliance, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly, Director of Compliance, Franklin Resources, Inc. (1994-2001). Principal Occupation During Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly, Director and member of Audit and Valuation Committees, Runkel Funds, Inc. (2003-2004); Assistant Treasurer of most of the investment companies in Franklin Templeton Investments (1997-2003); and Vice President, Franklin Templeton Services, LLC (1997-2003). Annual Report | 61 Principal Occupation During Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer and/or director, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 45 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. 62 | Annual Report Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Secretary and Trust Officer, Fiduciary Trust International of the South; and officer of 45 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 45 of the investment companies in Franklin Templeton Investments. Principal Occupation During Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly, Partner, Shearman & Sterling, LLP (2004-2005); and General Counsel, Investment Company Institute (ICI) (1997-2004). Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Charles B. Johnson and Rupert H. Johnson, Jr. are considered to be interested persons of the Fund under the federal securities laws due to their positions as officers and directors and major shareholders of Franklin Resources, Inc., which is the parent company of the Funds investment manager and distributor. Note 1: Charles B. Johnson and Rupert H. Johnson, Jr. are brothers. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Prior to March 31, 2011, Frank W.T. LaHaye ceased to be a trustee of the Trust. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Annual Report | 63 Franklin California Tax-Free Income Fund Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for the Fund. In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for the Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper report compared the Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged the Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund 64 | Annual Report Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Consideration was also given to the experience of the Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing such performance was given to the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund showed the investment performance of its Class A shares for the one year ended December 31, 2010, as well as the previous 10 years ended that date in comparison to a performance universe consisting of the Fund and all retail and institutional California municipal debt funds as selected by Lipper. The Lipper report showed the Funds income return for the one-year period to be in the second-highest quintile of its performance universe and on an annualized basis to be in the highest or best performing quintile of such universe for each of the previous three-, five- and 10-year periods. The Lipper report showed the Funds total return for the one-year period to be above the median of the performance universe, and on an annualized basis to be in either the highest or second-highest quintile of such universe for the previous three-, five- and 10-year periods. The Board expressed its satisfaction with the Funds performance as shown in the Lipper report. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information Annual Report | 65 Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Funds management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of a management fee and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The results of such expense comparisons showed the Funds contractual investment management fee rate to be within 1.1 basis points of its Lipper expense group median, and its actual total expense ratio to be in the least expensive quintile of such expense group. The Board was satisfied with the expenses of the Fund in comparison to those of its Lipper expense group as shown in the Lipper report. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to the Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Fund made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Fund, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly 66 | Annual Report Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Fund grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The fee structure under the Funds investment management agreement provides an initial fee of 0.625% on the first $100 million of net assets; 0.50% on the next $150 million of net assets; 0.45% on the next $7.25 billion of net assets; 0.44% on the next $2.5 billion of net assets; 0.43% on the next $2.5 billion of net assets; 0.42% on the next $2.5 billion of net assets; and thereafter declines by 0.02% for each subsequent $2.5 billion of net assets until it reaches a final breakpoint of 0.36% for assets in excess of $20 billion. The Funds net assets were approximately $13.6 billion at December 31, 2010, and the Board believed that to the extent any economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement provides a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Annual Report | 67 Franklin California Tax-Free Income Fund Shareholder Information (continued) Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 68 | Annual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. 2 Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrants annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $94,815 for the fiscal year ended March 31, 2011 and $100,918 for the fiscal year ended March 31, 2010. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $60,000 for the fiscal year ended March 31, 2011 and $2,000 for the fiscal year ended March 31, 2010. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments, application of local country tax laws to investments, and derivative instruments. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $5,566 for the fiscal year ended March 31, 2011 and $0 for the fiscal year ended March 31, 2010. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $139,234 for the fiscal year ended March 31, 2011 and $0 for the fiscal year ended March 31, 2010. The services for 3 which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrants audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrants investment adviser or to any entity that controls, is controlled by or is under common control with the registrants investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $204,800 for the fiscal year ended March 31, 2011 and $2,000 for the fiscal year ended March 31, 2010. (h) The registrants audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrants investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountants independence. 4 Item 5. Audit Committee f Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed- End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date 5 of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN CALIFORNIA TAX-FREE INCOME FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 26, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 26, 2011
